Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 28, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00818-CR

                    BOBBY JOSEPH JOHNSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

           On Appeal from the County Criminal Court at Law No. 15
                            Harris County, Texas
                        Trial Court Cause No. 1830703

                 MEMORANDUM                      OPINION


      Appellant was convicted of theft and sentenced to three days’ confinement
in the Harris County Jail. A written request to withdraw the notice of appeal in this
case, personally signed by appellant, has been filed with this court. See Tex. R.
App. P. 42.2. Because this court has not delivered an opinion, we grant appellant’s
request.
      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.



                                  PER CURIAM


Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.
Do Not Publish C Tex. R. App. P. 47.2(b).




                                         2